ORDER

PER CURIAM.
Susan Benincasa (mother) appeals from an order modifying judgment of paternity entered by the Circuit Court of the City of St. Louis in favor of Marissa Benincasa (child), a minor, by her next friend, Thomas Hayes (father), on father’s Second Amended Motion to Modify Judgment of Paternity and for Order of Child Custody and Support. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find that no error of law appears. Because an extended opinion would have no precedential value, we affirm the judgment pursuant to Rule 84.16(b). A memorandum solely for the use of the parties involved has been provided explaining the reasons for our decision.